11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
In re Ezell
Minton
No. 11-03-00389-CV B
Original Mandamus Proceeding 
 
On
December 3, 2003, Ezell Minton filed in this court a pro se petition for writ
of mandamus.  The same day, the clerk of
this court notified Minton that his petition failed to comply with TEX.R.APP.P.
52 and requested that he file a corrected petition within 30 days.  Minton has failed to reply to our December 3
letter.
The
petition filed on December 3 fails to state any actionable grounds for
relief.  The petition is denied.
 
PER CURIAM
 
February 5, 2004
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.